[Cite as State v. Garcia, 2022-Ohio-707.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 109946
                 v.                               :

MARISLEYSIS GARCIA,                               :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-645880-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James S. Gallagher, Assistant Prosecuting
                 Attorney, for appellee.

                 Allison S. Breneman, for appellant.


ANITA LASTER MAYS, J.:

                   Defendant-appellant Marisleysis Garcia (“Garcia”) appeals her

sentence and asks this court to reverse her sentence and remand to the trial court

for resentencing. We affirm the trial court’s judgment.
               Garcia pleaded guilty to voluntary manslaughter, a first-degree

felony, in violation of R.C. 2903.03(A), with one- and three-year firearm

specifications. The trial court sentenced Garcia to 11 years in prison plus three years

for the firearm specification, to be served consecutively, for a total of 14 years in

prison, at a minimum. At a maximum, the trial court sentenced Garcia to 19.5 years

consistent with the Reagan Tokes Act (“Reagan Tokes”).

I.    Facts and Procedural History

               On November 8, 2019, Garcia shot Darius Boone (“Boone”), and he

later died from his injuries. Garcia ran from the scene, but turned herself into the

police three days later. Garcia was originally charged with murder, felonious

assault, and voluntary manslaughter. After a plea deal with the state, Garcia pleaded

guilty to voluntary manslaughter, Count 3.

               After pleading guilty, the trial court sentenced Garcia and stated:

      The Court has considered all this information. I’ve read all the letters.
      I’ve considered all the principles and purposes of felony sentencing
      and all the appropriate recidivism and seriousness factors. * * *
      Considering this information and considering all the factors in law,
      voluntary manslaughter is appropriate based on these facts. * * * The
      facts in this case point towards there’s no self-defense. That’s not an
      issue.

(Tr. 74, 77-78.)

               The trial court went on to state its reasons for sentencing Garcia to 14

to 19.5 years in prison. It stated,

      The amount of the consequences, though, definitely point to a more
      severe sentence in this case based on how you acted afterwards and
      what I’ve heard and the facts, and the fact that you accepted
       responsibility in this matter, so I’m going to fashion a sentence based
       on this. It’s going to be an indefinite sentence as I described earlier.

(Tr. 78.)

               As a result of the sentence, Garcia filed this appeal and assigned two

errors for our review:

       I.     The trial court abused its discretion by imposing a prison
              sentence contrary to R.C. 2929.14 and the purposes and
              principles of the felony sentencing guidelines;1 and

       II.    The trial court violated defendant’s constitutional right and
              exceeded its authority by imposing a Regan-Tokes sentence,
              under S.B. 201.

II.    Sentencing

       A.     Standard of Review

               We review felony sentences under the standard set forth in

R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59

N.E.3d 1231. R.C. 2953.08(G)(2) provides that an appellate court may increase,

reduce, modify, or vacate and remand a felony sentence if the court clearly and

convincingly finds either that the record does not support the sentencing court’s

findings or the sentence is otherwise “contrary to law.”

               A sentence is not contrary to law if the trial court considered the

purposes and principles of sentencing under R.C. 2929.11 and the seriousness and

recidivism factors listed in R.C. 2929.12, properly applied postrelease control, and


       1The appellant assigned an error that the trial court abused its discretion under
R.C. 2929.14, but argued in the body of the brief that the trial court abused its discretion
under R.C. 2929.11 and 2929.12.
imposed a sentence within the applicable statutory range. State v. Lenard, 8th Dist.

Cuyahoga No. 105998, 2018-Ohio-3365, ¶ 79, citing State v. A.H., 8th Dist.

Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10.

      B.     Law and Analysis

              In Garcia’s first assignment of error, she argues that the trial court

failed to consider the purposes and principles of felony sentencing. Garcia contends

that she feared for her life when she shot Boone. She also contends that she could

have proceeded to trial and been acquitted due to acting in self-defense. The record

reveals that the trial court imposed a sentence within the applicable statutory range.

Garcia was found guilty of a first-degree felony, for which the applicable prison term

is from 3 to 11 years. The trial court stated: “The amount of consequences, though,

definitely point to a more severe sentence in this case based on how you acted

afterwards and what I’ve heard and the facts, and the fact that you accepted

responsibility in this matter, so I’m going to fashion a sentence based on this.”

(Tr. 78.)

              The trial court stated that it considered all the principles and

purposes of felony sentencing and all the appropriate recidivism and seriousness

factors. (Tr. 74.) Although the trial court must consider the purposes and principles

of felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in

R.C. 2929.12, the court is not required to make findings or give reasons for its

sentence. State v. Pavlina, 8th Dist. Cuyahoga No. 99207, 2013-Ohio-3620, ¶ 15,

citing State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470. “A trial
court’s general statement that it considered the required statutory factors, without

more, is sufficient to fulfill its obligations under the sentencing statutes.” Id. at ¶ 10,

citing State v. Wright, 8th Dist. Cuyahoga No. 95096, 2011-Ohio-733, ¶ 4.

               Further, “[t]his court has held that a trial court’s statement in its

sentencing journal entry that it considered the required statutory factors, without

more, is sufficient to fulfill its obligations under R.C. 2929.11 and 2929.12.” State v.

Paulino, 8th Dist. Cuyahoga No. 104198, 2017-Ohio-15, ¶ 37, citing State v.

Gonzalez, 8th Dist. Cuyahoga No. 102579, 2015-Ohio-4765, ¶ 6. And because courts

have full discretion to impose sentences within the statutory range, a sentence

imposed within the statutory range is “presumptively valid” if the court considered

the applicable sentencing factors. Id., citing State v. Collier, 8th Dist. Cuyahoga

No. 95572, 2011-Ohio-2791, ¶ 15.

               Therefore, Garcia’s first assignment of error is overruled.

III.   The Constitutionality of the Reagan Tokes Act

       A.    Standard of Review

               “The interpretation of the constitutionality of a statute presents a

question of law.” In re Special Docket No. 73958, 8th Dist. Cuyahoga Nos. 87777

and 87816, 2008-Ohio-4444, ¶ 11, citing Andreyko v. Cincinnati, 153 Ohio App.3d

108, 2003-Ohio-2759, 791 N.E.2d 1025 (1st Dist.). “‘Questions of law are reviewed

de novo, independently and without deference to the trial court’s decision.’” Id.,

quoting Andreyko at ¶ 11.
                Additionally,

       “[a] regularly enacted statute of Ohio is presumed to be constitutional
       and is therefore entitled to the benefit of every presumption in favor
       of its constitutionality” and “before a court may declare it
       unconstitutional it must appear beyond a reasonable doubt that the
       legislation and constitutional provisions are clearly incompatible.”

Id. at ¶ 12, quoting State ex rel. Dickman v. Defenbacher, 164 Ohio St. 142, 128

N.E.2d 59 (1955), paragraph one of the syllabus.

                “Moreover, the presumption of validity cannot be overcome unless it

appears that there is a clear conflict between the legislation in question and some

particular provision or provisions of the Constitution.” Id. at ¶ 13, citing Xenia v.

Schmidt, 101 Ohio St. 437, 130 N.E. 24 (1920), paragraph two of the syllabus;

Dickman.

       B.     Law and Analysis

                Garcia argues that the Reagan Tokes Act is unconstitutional. “On

March 22, 2019, the Ohio legislature enacted the Reagan Tokes Act, which changed

the terms of felony sentencing for qualifying felonies of the first or second degree.

See R.C. 2929.14.” State v. Young, 8th Dist. Cuyahoga No. 108868, 2020-Ohio-

4135, ¶ 16. Garcia did not raise the issue of the constitutionality of the Reagan Tokes

Act in the trial court. “In general, the failure to raise an issue in the trial court, forfeits

the issue on appeal.” Id. at ¶ 10, citing Broadview Hts. v. Misencik, 8th Dist.

Cuyahoga No. 100196, 2014-Ohio-1518, ¶ 19.

                “It is well established that “‘the question of the constitutionality of a

statute must generally be raised at the first opportunity and, in a criminal
prosecution, this means in the trial court.”’” State v. Alexander, 12th Dist. Butler

No. CA2019-12-204, 2020-Ohio-3838, ¶ 8, quoting State v. Buttery, 162 Ohio St.3d

10, 2020-Ohio-2998, 164 N.E.3d 294, ¶ 7, quoting State v. Awan, 22 Ohio St.3d 120,

122, 489 N.E.2d 277 (1986).

               By not first raising the issue with the trial court, Garcia’s arguments

challenging the constitutionality of the Reagan Tokes Act are forfeited and will not

be heard for the first time on appeal. State v. Ponyard, 8th Dist. Cuyahoga

No. 101266, 2015-Ohio-311, ¶ 7. See also State v. Quarterman, 140 Ohio St.3d 464,

2014-Ohio-4034, 19 N.E.3d 900, ¶ 2. (“The failure to challenge the constitutionality

of a statute in the trial court forfeits all but plain error on appeal, and the burden of

demonstrating plain error is on the party asserting it.”).

               Furthermore,

      “[w]e may review the trial court decision for plain error, but we
      require a showing that but for a plain or obvious error, the outcome of
      the proceeding would have been otherwise, and reversal must be
      necessary to correct a manifest miscarriage of justice.” (Citation
      omitted.) State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034,
      19 N.E.3d 900, ¶ 16. “The burden of demonstrating plain error is on
      the party asserting it.” Id.

State v. Conant, 4th Dist. Adams No. 20CA1108, 2020-Ohio-4319, ¶ 39.

               In addition to failing to raise a constitutional challenge of the Reagan

Tokes Act in the trial court, Garcia also has not argued plain error in this appeal.

Consequently, we decline to address this issue for the first time on appeal. See

Young, 8th Dist. Cuyahoga No. 108868, 2020-Ohio-4135, at ¶ 21. See also State v.
Dames, 8th Dist. Cuyahoga No. 109090, 2020-Ohio-4991, ¶ 19 (“Given the lack of

presentment to the trial court and the absence of plain error arguments, we decline

to address the constitutionality of the Reagan Tokes Act as to this case.”).

              Therefore, Garcia’s second assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_____________________________
ANITA LASTER MAYS, JUDGE

MARY J. BOYLE, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR